DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 2, 4, 14-15 and 17 are cancelled. Claims 5, 9-1 and 18-19 are withdrawn. Claims 1, 3, 6-8 and 16 are presently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear whether the limitation “from a nozzle” (line 3) refers to a nozzle that releases the hydrogen peroxide solution or to a nozzle which releases the resin forming the preform, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a nozzle that releases the hydrogen peroxide solution. Claims 3, 6-8 and 16 are indefinite by dependence.

Regarding claim 3, there is insufficient antecedent basis for the limitation “the gas” in the claim, rendering the claim indefinite. While claim 1 does require that the hydrogen peroxide solution be gasified, the gasified hydrogen peroxide solution is also referred to as the hydrogen peroxide solution, and it is therefore unclear whether “the gas” refers to the hydrogen peroxide solution. For the purposes of this Office action, the limitation will be interpreted as if it referred to the hydrogen peroxide solution. Claim 16 is indefinite by dependence.
It is unclear whether the limitation “a nozzle of the evaporator” refers to the nozzle from which the peroxide may be released of claim 1 or to a new nozzle since gaseous peroxide is also released from the instant nozzle. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the nozzle of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claims 6 and 16, the claims require the hydrogen peroxide solution to include at least 1% by mass of a hydrogen peroxide component. However, claim 1 already requires the narrower range of the hydrogen peroxide solution having at least 35% by mass of hydrogen peroxide. The claims therefore impermissibly broaden claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (WO 2013/061956, English language equivalent US 2014/0311095 relied upon).

Regarding claims 1, 6 and 16, Hayakawa discloses a drink filling method [0001] to produce a sterile preform [0002] in which hydrogen peroxide gas [0049] is supplied into a preform ([0041], figure 2 to 0.008 μL/cm2 [0053]. The preform is then subjected to an air rinsing treatment in which aseptic air is spread throughout the bottle using a nozzle ([0079], figure 3G1, reference numeral 45) so that surplus hydrogen peroxide is discharged [0080], which is considered to meet the claim limitation of removing an excess. The air nozzle is arranged outside the bottle to providing rinsing both inside and outside the bottle ([0081], figure 3G2), which is considered to meet the claim limitation of a predetermined distance. This step is preformed prior to heating the perform [0138]. The preform is then conveyed to infrared heaters and evenly heated to a temperature suitable for blow molding [0057] and then blown using a blow mold to shape it ([0061], figure 1, reference numeral 2D). The suitable temperature of blow molding is 90 °C to 130 °C [0097], which is greater than the activation temperature of the hydrogen peroxide [0078]. It is therefore evident that the hydrogen peroxide is activated when the preform is conveyed and heated to a temperature suitable for a blow molding treatment.

Regarding claim 3, Hayakawa discloses that hydrogen peroxide mist is gasified by a hot air flow located prior to a sterilizing nozzle [0069]. It is evident that the mist is evaporated since it becomes a gas, and that the gas particles are atomized since one of ordinary skill in the art would recognize that gas particles are discrete and independent of each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (WO 2013/061956, English language equivalent US 2014/0311095 relied upon) in view of Nantin (US 6,692,684).

Regarding claim 7, Hayakawa discloses all the claim limitations as set forth above. Hayakawa does not explicitly teach covering a mouth portion of the preform when the preform is heated to the blow molding temperature.
Nantin teaches a method and apparatus for blow molding thermoplastic containers (abstract) in which a rotor (figure 3, reference numeral 5) moves the preforms (figure 3, reference numeral 1) between different stations of a stator (figure 3, reference numeral 4) where different sterilizing and molding operations occur (column 5, lines 36-67, column 6, lines 1-11). The stations have an umbrella shaped portionand are located above the preform (figure 3), which is considered to meet the claim limitation of covering the mouth of the preform with an umbrella shaped member. Nantin additionally teaches that this apparatus makes reinfection of sterilized preforms minimal (column 3, lines 7-15).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Hayakawa with the rotor and stator of Nantin. One would have been motivated to do so since Nantin teaches that this rotor and stator make reinfection of sterilized preforms minimal.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (WO 2013/061956, English language equivalent US 2014/0311095 relied upon) in view of Dardaine (US 4,026,982).

Regarding claim 8, Hayakawa discloses all the claim limitations as set forth above. Hayakawa does not explicitly disclose conveying aseptic air to the mouth portion while the preform is conveyed to the mold.
Dardaine teaches a method of applying sterile gas to a parison in which a blank is extruded and supplied with sterile gas at a pressure slightly higher than atmospheric pressure (abstract) to avoid flattening without inflation of the blank (column 3, lines 55-61) before it is inserted into a mold shell (column 3, lines 62-68) and then exposed to the blow molding pressure (column 4, lines 4-11). The sterile gas for blow molding is supplied by a sterile air circuit (column 5, lines 65-68).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the preform of Hayakawa immediately prior to blow molding with the sterile gas at a pressure slightly higher than atmospheric pressure of Dardaine, and to use sterile air as the sterile gas. One would have been motivated to do so since Dardaine teaches that applying sterile gas at a pressure slightly higher than atmospheric pressure avoids flattening without inflation of the blank and because Dardaine teaches that sterile air is a suitable sterile gas for applying pressure to blanks prior to blow molding.
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach the features of the amended claim, however, applicant’s arguments do not address the rejections relying on Hayakawa as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL E SPARKS/               Examiner, Art Unit 1747